Citation Nr: 1748481	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  11-21 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder (GAD), and major depressive disorder (MDD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA). 

This case was previously before the Board in August 2013. At that time, the Board remanded the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD and MDD, for further development.

The issue on appeal was initially claimed as entitlement to service connection for posttraumatic stress disorder (PTSD).  However, when a claimant files a claim for VA benefits, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As such, the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, GAD, and MDD.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder as a result of his military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, GAD, and MDD, have not been met. 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of his claim at this time is warranted. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  All service treatment records, VA treatment records, and private medical treatment records identified by the Veteran have been obtained.  Furthermore, VA offered the Veteran an opportunity to present testimony before the Board at a hearing, but the Veteran withdrew his request to do so prior to the hearing being held.    

The Veteran was provided with a VA examination in March 2014 and neither the Veteran nor his representative has objected to the adequacy of any of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1137 (West 2014); 38 C.F.R. § 3.303(a) (2016). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran contends that he has an acquired psychiatric disorder, specifically claimed as PTSD, as a result of his military service.  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

The cornerstone requirement for service connection for PTSD is a diagnosis of PTSD, as without proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V). See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  The provisions of this final rule do not apply to claims that were pending before the Board (i.e., certified for appeal to the Board before August 4, 2014), the Court, or the United States Court of Appeals for the Federal Circuit (Federal Circuit) on August 4, 2014, even if such claims are subsequently remanded to the AOJ.  As the Veteran's case was certified to the Board in April 2012, the DSM-IV applies.

According to the DSM-IV criteria, a diagnosis of PTSD requires that a veteran has been exposed to a traumatic event, and that he experiences a number of specified current symptoms.  The traumatic event, or stressor, involves having experienced, witnessed, or been confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

The Board finds that competent, credible, and probative medical evidence establishes that the Veteran does not have a current diagnosis of PTSD.

At a March 2014 VA examination for PTSD, the Veteran reiterated that his in-service stressors which he claim have caused PTSD were: 1) being threatened by a military officer with being sent to Vietnam for challenging a duty reassignment; and 2) getting into a physical altercation with an officer after the officer referred to the Veteran's ill wife as a "whore."  A third in-service stressor which the Veteran had initially mentioned during the appeal period related to an explosion during training at Fort Dix, but this explosion was not corroborated by the records and the Veteran did not report it to the March 2014 VA examiner.  After examining the Veteran and reviewing the case file, the VA examiner determined that neither of the two reported in-service stressors met the DSM criteria required to support a diagnosis of PTSD.  Without a stressor meeting Criteria A, a diagnosis of PTSD cannot be substantiated.

The Board acknowledges that the Veteran's post-service VA treatment records reflect treatment for "PTSD" in 2009 through 2012, however, the treatment records did not specify how the DSM-IV criteria for PTSD were met, which is relevant given the VA examiner's explanation that the reported stressors were insufficient to support a diagnosis of PTSD. As such, the Board finds these VA treatment records less probative than the March 2014 VA examination and gives them less weight.  Moreover, the VA treatment records report that the Veteran relayed the same two stressors during that period of PTSD treatment that he did at the March 2014 VA examination.  Thus, the Board finds that, given the detailed assessment in the March 2014 VA examination regarding the stressors not meeting the DSM-IV criteria for PTSD, it is highly unlikely that any PTSD diagnosis made pursuant to these reported stressors was given using the DSM-IV criteria.  As such, the weight of the evidence is against a finding that the Veteran met the DSM-IV criteria for PTSD at any time during the course of his appeal.  

To the extent the Veteran believes that he has PTSD from service, he lacks the medical training and expertise to address a complex medical question such as diagnosing a specific psychiatric disability. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's opinion alone is insufficient to establish that he has PTSD.

The Board is cognizant that in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Here, however, while diagnoses of PTSD may have been rendered, as explained above, the weight of evidence suggests that PTSD was not an appropriate diagnosis for the Veteran's psychiatric symptomatology at any time during the course of his appeal.  As such, the Board concludes that these PTSD diagnoses lack the medical foundation to establish the presence of PTSD for VA purposes during the course of the Veteran's appeal. 

Therefore service connection for PTSD is denied.

Turning to the issue of an acquired psychiatric disorder, other than PTSD, the Board notes that the Veteran has been diagnosed with MDD and GAD.  See March 2014 VA Examination.  Thus, the first prong of service connection is met, being that the Veteran has a current diagnosis of an acquired psychiatric disorder.  However, the Board finds that the evidence of record does not establish the second and third prongs of service connection with regard to these acquired psychiatric disorders. 

The Veteran's service treatment records show that he reported a history of nervousness upon entry into service, but was found to be medically normal psychiatrically on his enlistment physical.  While in service, the Veteran was treated in 1971 for problems with nerves, that was reportedly "over hassle about his job", and was prescribed Valium.  However, no acquired psychiatric disorder was diagnosed and there are no additional records of any mental health issues in service.  Post-service, there are no medical records indicating psychiatric treatment until 2009, more than thirty years after the Veteran's service ended.  As such, the record does not reflect any continuity of symptomatology from the Veteran's time in service until an acquired psychiatric disability was first diagnosed many years later.  There likewise is no medical suggestion that the Veteran's acquired psychiatric disorder, for which he first sought post-service treatment and was diagnosed thirty-seven years after his active duty service ended, was incurred during service.

Nevertheless, given the one incident of in-service treatment for nerves, a medical opinion of record was obtained to investigate whether this treatment was felt to represent the onset of the Veteran's currently diagnosed acquired psychiatric disabilities.  In March 2014, the Veteran underwent a VA examination at which the examiner opined that his MDD and GAD were less likely than not to have either originated while the Veteran was serving on active duty or to have otherwise been etiologically related to service.  The examiner further opined that the Veteran is an anxious person by nature and that, under periods of stress, his anxiety increases to the point of meeting the criteria for an anxiety disorder diagnosis.  The examiner noted that the Veteran only started having his anxious symptoms related to his reported in-service stressors after coming to the VA in 2009 and depressive symptoms were absent in service and only first evidenced in 2009, as well.  The Board notes that reports of depression were made in a 2008 VA treatment record for an annual check-up, but the Veteran did not seek treatment for depression until 2009, so that factual discrepancy is not significant enough to weaken the credibility of the VA examiner's opinion.  Moreover, the VA examiner concluded that his current conditions are most likely multifactorial to include the Veteran's chronic back pain; financial concerns; his father's poor health and subsequent death; his wife's protracted need for caregiving, poor health and subsequent death; his girlfriend's poor health; and other psychosocial issues.  

The Veteran has not submitted any medical evidence of a nexus contradicting the March 2014 VA examiner's findings and the VA treatment records for psychiatric issues do not relay a nexus opinion.  As such, the Board finds the 2014 VA examiner's opinion negates the establishment of the nexus requirement needed for service connection for GAD and MDD.

As such, the criteria for an acquired psychiatric disability, to include PTSD, GAD, and MDD, have not been met, and the Veteran's claim is denied. 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, GAD, and MDD, is denied.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


